Citation Nr: 0945423	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  06-35 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for chronic lymphocytic 
leukemia.

2.  Entitlement to service connection for hepatitis C.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1970 to 
December 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2005 and April 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Fort Harrison, Montana.  

This case was remanded by the Board in May 2009 to afford the 
Veteran a personal hearing.

The Veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Acting Veterans Law Judge in 
August 2009.  A transcript of this hearing is associated with 
the Veteran's claims folder.


FINDINGS OF FACT

1.  The Veteran was not exposed to asbestos during active 
service.

2.  The Veteran was not exposed to herbicides during active 
service.  

3.  The competent evidence of record does not support a 
finding that a relationship exists between the Veteran's 
currently diagnosed chronic lymphocytic leukemia and his 
military service.  

4.  The competent evidence of record does not support a 
finding that a relationship exists between the Veteran's 
currently diagnosed hepatitis C and his military service.  




CONCLUSIONS OF LAW

1.  Chronic lymphocytic leukemia was not incurred in or 
aggravated by active military service, and such may not be so 
presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2009).

2.  Hepatitis C was not incurred in or aggravated by active 
military service.  
38 U.S.C.A. §§ 105, 1110, 1116, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159 (2009).
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, 
insufficiency in the timing or content of VCAA notice is 
harmless if the errors are not prejudicial to the claimant.  
Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) 
(VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

In this case, the Veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate his claim for service connection for 
chronic lymphocytic leukemia by letters in April 2005 and 
June 2005 and for service connection for hepatitis C by 
letter in October 2005, before the adverse rating decisions 
that are the subject of this appeal.  

A March 2006 letter provided the Veteran with the specific 
notice required by Dingess, supra.  A subsequent re-
adjudication followed this notification.  The Board thus 
concludes that VA has met its duty to notify the Veteran 
concerning his claim.

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claim.  
The record contains his service treatment records and some 
service personnel records.  The record also contains all 
available VA treatment records and private treatment records 
the Veteran authorized VA to obtain or submitted.  Also of 
record is a March 2006 VA medical nexus opinion and the 
report of a VA examination of the Veteran in August 2007.  
The Board acknowledges the Veteran's general contentions that 
the March 2006 opinion and August 2007 examination were 
inadequate and biased.  However, the Board has reviewed the 
findings from the examination reports and the March 2006 VA 
medical nexus opinion reflects that the examiner reviewed the 
Veteran's VA claims folder and rendered an appropriate 
opinion in conformity with the remainder of the evidence of 
record.  The report of the August 2007 VA examination 
reflects that the examiner reviewed the Veteran's past 
medical history, recorded his current complaints, conducted 
an appropriate physical examination and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  The Board therefore concludes that the 
opinion and examination are adequate for rendering a decision 
in the instant case, and the Veteran's contentions as to 
inadequacy and bias are meritless.  See 38 C.F.R. § 4.2 
(2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007). 

The Veteran testified before the undersigned.  The Veteran 
has submitted magazine articles, medical treatise and medical 
study information.  Statements and pictures from the 
Veteran's ex-wife, friends and fellow service members are of 
record.  The Veteran has been accorded ample opportunity to 
present evidence and argument in support of the appeal.  The 
Veteran has not indicated that there are any available 
additional pertinent records to support his claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Pertinent law and regulations

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

For certain chronic disorders, including leukemia, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  The last date on which such a Veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  Service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  
38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii); see 
also 38 C.F.R. § 3.313(a).  VA has stated that "service in 
the Republic of Vietnam" includes service on inland 
waterways.  See 66 Fed. Reg. 23,166 (May 8, 2001).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a Veteran from establishing 
service connection with proof of actual direct causation).

III.  History and Analysis

Initial matter - claimed asbestos exposure

The Veteran's presentation hinges, to some degree, on his 
contention that he was exposed to asbestos in service.  In 
essence, he contends that his duties as a wheel vehicle 
mechanic caused him to come into contact with asbestos.  See, 
e.g., the Veteran's March 2007 statement.

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary of VA 
promulgated any regulations in regard to such claims. 
However, VA has issued a circular on asbestos-related 
diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988) provides guidelines for considering 
compensation claims based on exposure to asbestos.  The 
information and instructions from the DVB Circular have been 
included in a VA Adjudication Procedure Manual, M21-1 (M21- 
1), Part VI, 7.21. 

The Court has held that VA must analyze an appellant's claim 
to entitlement to service connection for asbestosis or 
asbestos-related disabilities under the administrative 
protocols under these guidelines.  See Ennis v. Brown, 4 Vet. 
App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 
(1993).  VA Manual M21-1, Part VI, para. 7.21 (October 3, 
1997) provides that inhalation of asbestos fibers can produce 
fibrosis and tumor, most commonly interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusion and fibrosis, pleural plaques, mesotheliomas 
of pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  Cancers of the larynx and pharynx, 
as well as the urogenital system (except the prostate) are 
also associated with asbestos exposure.  Thus persons with 
asbestos exposure have increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal and urogenital 
cancer. 
See M21-1, Part VI, para 7.21(a).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Furthermore, it was revealed that many of 
these shipyard workers had only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease).  See 
Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1, Part 6, Chapter 7, Subchapter 
IV, § 7.21 b.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service.  VA O.G.C. 
Prec. Op. No. 04-00.

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  See M21-1, Part VI, 7.21; DVB Circular 21- 88-8, 
Asbestos-Related Diseases (May 11, 1988).

The Veteran's DD Form 214 confirms that his specialty in Army 
was a wheel vehicle mechanic.  However, the Veteran has 
presented no evidence whatsoever that he was exposed to 
asbestos fibers thereby.  His service medical records do not 
refer to any asbestos exposure, respiratory or pulmonary 
difficulties.  Nor is there any post-service evidence which 
suggest in-service asbestos exposure.  Indeed, the Veteran's 
claimed disabilities are not included in the list of 
disabilities associated with asbestos exposure in M21-1, Part 
VI, para 7.21(a).

In short, the Veteran's contention that he was exposed to 
asbestos fibers while working as a wheel vehicle mechanic 
amounts to mere speculation of his part and is not 
substantiated by any objective evidence in the file.  The 
Board accordingly finds that the Veteran was not exposed to 
asbestos in service.  

Chronic lymphocytic leukemia

The Veteran contends that he was exposed to herbicides while 
in service and this later led to the development of chronic 
lymphocytic leukemia.  The Veteran appears to assert that 
under the presumption provided by 38 C.F.R. § 3.309(e), he 
should be afforded presumptive service connection for his 
chronic lymphocytic leukemia, due to exposure to herbicides.  
The Board must take a liberal construction of his claim, that 
in lieu of presumptive service connection he is entitled to 
direct service connection for his chronic lymphocytic 
leukemia, including as due to herbicides and other 
environmental hazards.  The Board notes that the Veteran has 
claimed this developed due to exposure to radiation at 
various points during the appellate period, but when the RO 
tried to continue to develop the claim as it related to 
radiation, the Veteran definitively stated in July 2007 that 
he did not wish to file a claim for service connection due to 
radiation exposure.  

The Board initially notes that the Veteran did not serve in 
Vietnam.  Service personnel records reflect that his overseas 
duty was in Korea as a wheeled vehicle mechanic from January 
1972 to February 1973 and as a motor sergeant from July 1978 
to July 1979.  The Veteran does not contend otherwise.  The 
regulations related to presumptive herbicide exposure for 
Vietnam Veterans accordingly do not avail the Veteran.  See 
38 C.F.R. § 3.307(a)(6)(iii) (2009).

For his part, the Veteran has contended that he was exposed 
to Agent Orange (herbicides) during his service in Korea.  
Review of the record, however, reveals that exposure to 
herbicides has not been objectively demonstrated.

The Veteran essentially contends that he was involved in the 
spraying of Agent Orange near his base and was exposed to it 
through other spraying of areas near his base during his 
tours of duty in Korea.  Specifically, he contends that he 
sprayed herbicides/defoliant in open sewer trenches at Camp 
Page Korea in 1972 to 1973 and witnessed the herbicides being 
sprayed to defoliate the motor pool area.  The Veteran also 
contends that the vehicles he drove and worked on in Korea in 
1978 to 1979 were equipped to spray 
herbicide/pesticide/fungicide mixtures.  He had to maintain 
these trucks and was also constantly exposed to pesticides.  
The Veteran contends he was exposed to environmental hazards 
such as pesticides, benzene, heavy metals, solvents, brake 
fluid, diesel fuel/fumes, antifreeze, battery acid and 
triclorathane.  

The Veteran has submitted an April 2005 statement from his 
ex-wife indicating he was exposed to herbicides in Korea, as 
well as April 2007 statements from a fellow solider and 
pictures from his service in Korea in order to bolster his 
claim.  The photos purportedly show how the troops were 
directed to dip their hands into 55-galon drums and drizzle 
the contents, "a goopy fluid," out of coffee cans to 
prevent air drift problems.  This was used to prevent future 
weed growth.  There is also a picture of battery acid being 
dumped into a barrel in the ground.  The fellow soldier's 
statement contends that they were exposed to all manner of 
environmental hazards, as well as herbicides.  

During the Veteran's August 2009 hearing before the 
undersigned, he testified regarding many of his contentions 
already of record regarding his exposure to herbicides and 
pesticides. 

Crucially, while the United States Department of Defense has 
confirmed that herbicides, including Agent Orange, were used 
near the Korean demilitarized zone (DMZ) from April 1968 
through July 1969, such use occurred a few years before the 
Veteran's induction into service, much less his deployment to 
Korea.  The Defense Department has not indicated that Agent 
Orange or other herbicides were used in Korea during the time 
period of the Veteran's tours, and there is no objective 
evidence to the contrary.  In addition, there is no evidence 
of record that shows any herbicides were employed in any 
other location during the time the Veteran served, including 
Hawaii.  

A March 2007 report from the National Personnel Records 
Center (NPRC) in response to a Personnel Information Exchange 
System (PIES) request indicated that there were no records of 
exposure to herbicides as it pertained to the Veteran.  

A request was made to the United States Army Center for 
Research of Unit Records (USACRUR) (now U.S. Army and Joint 
Services Records Research Center (JSRRC)) regarding this 
particular Veteran's potential exposure to herbicides.  In 
April 2007 USASCRUR responded that Veteran's battalion was 
located at Camp Page, South Korea during April 1972 to 
September 1972, which is 6.2 miles from the DMZ.  The unit 
the Veteran was in during June 1978 to July 1979 was located 
at Youngson Army Garrison, in Seoul, South Korea, which is 
located approximately 30 miles south of the DMZ.  The report 
went on to discuss use of chemical herbicides along the 
southern boundary of the DMZ from 1967 to 1969 by the 
Republic of Korea Armed Forces.  Records also stated that 
Agent Orange was used from April to August 1968.  These 
findings do not support the Veteran's contentions of 
herbicide exposure in service.

In fact, the only evidence in support of the Veteran's claim 
as to in-service herbicide exposure emanates from the Veteran 
himself, his ex-wife, and fellow soldier M.W.  However, the 
Veteran has provided no objective evidence concerning his 
purported exposure to herbicides, and there is objective 
evidence to the contrary.  The Veteran is certainly competent 
to testify that he sprayed chemicals and was exposed to 
spray.  Layno v. Brown, 6 Vet. App. 465 (1994).  Both the 
photos provided and the statements of a fellow soldier again 
speak to the fact that there were chemicals sprayed near the 
Veteran's base.  However, there is no objective evidence 
showing this was Agent Orange or any of the other herbicides 
as covered by the regulation.  

In short, official records do not show that herbicide agents 
containing dioxin or 2, 4-dichlorophenxyacetic acid were used 
in Korea during the time period the Veteran served.  On this 
basis, the Board concludes that the Veteran was not exposed 
to herbicides as described by the regulations during his 
period of active duty.  The Board discounts as not probative 
the statements of the Veteran, his ex-wife and fellow soldier 
M.W.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence).

However, although the Board does not find that the Veteran 
was exposed to herbicides, it does find that given the 
evidence of record, including his military occupational 
specialty and the photos and statements of his friend, the 
Veteran was exposed to various pesticides and other 
environmental hazards such as benzene, diesel fuel, solvents, 
brake fluid, etc.  

Having determined that the Veteran is not entitled to 
presumptive exposure to herbicides, obviating the need to 
engage in an analysis of presumptive service connection for 
chronic lymphocytic leukemia, the Board turns to evaluate 
whether the Veteran is entitled to service connection on a 
direct basis.  See Combee, supra.

Service treatment records are negative for any complaint, 
treatment, or diagnosis of chronic lymphocytic leukemia.  

With respect to in-service disease, there is no evidence of 
chronic lymphocytic leukemia in service or within the one-
year presumptive period after service and the injury here 
alleged is exposure to herbicides and other environmental 
hazards.  
Post-service treatment records show the Veteran was diagnosed 
with chronic lymphocytic leukemia in March 2005.  Subsequent 
records show the Veteran continues to suffer from this 
chronic condition.   

An April 2005 letter from Dr. J.B. opined that the likelihood 
that the Veteran was exposed to severe noxious agents is 
extremely high.  He indicated that Agent Orange's toxic life 
in the soil is poorly understood, but it is thought to 
approach 100 years.  So the possibility of exposure even to 
that agent was very high.  Dr. J.B. indicated that he told 
the Veteran it would be very difficult for him to prove with 
certainty that the exposure exists though he suspected that 
exposure was very likely in the Veteran's case.  

An August 2007 VA examiner, who reviewed the Veteran's entire 
claims file, noted the Veteran reported he was stationed in 
Korea as a mechanic and used and was exposed to herbicides.  
He claimed he was also exposed to benzene as a mechanic and 
exposed to battery acid and fumes.  The examiner noted that 
the Veteran was not receiving treatment for chronic 
lymphocytic leukemia.  The examiner also noted the Veteran 
claimed that a 1976 CBC test report showed he had indications 
of chronic lymphocytic leukemia.  This April 1976 CBC report 
of 5500 WBCs with immature marked negative.  Differential 
with 57 neutrophils, 38 lymphocytes and 4 eosinophils and 24 
platelets.  Hemoglobin was 17.4, hematocrit was 51.  An 
annotation showed slight macrocytosis.  The examiner then 
discussed in detail a number of research studies, including 
studies the Veteran submitted.  After describing some 
specific studies, the examiner noted that a review of over 
375 journals and other resources report that there are no 
clearly discernible occupational or environmental risk 
factors that predispose chronic lymphocytic leukemia, 
including chronic antigenic stimulation.  

The examiner opined that the Veteran's chronic lymphocytic 
leukemia was less likely than not the result of environmental 
exposures during active duty service.  Research that has been 
conducted has not shown a significant association between any 
environmental or occupational risk factor.  In addition, the 
Veteran reported exposures to numerous chemicals and 
environmental risk, but no specific amounts or duration of 
exposures or verification of the exposures can be assumed.  
The examiner also opined it was less likely than not that the 
chronic lymphocytic leukemia had its initial onset during 
active duty service.  The examiner explained that the 
diagnostic criteria of chronic lymphocytic leukemia does not 
include elevated hemoglobin or hematocrit or macrocytosis.  
Diagnostic criteria are based on lymphocytosis sustained over 
time.  The Veteran's CBCs indicate lymphocytosis sustained 
over time since May of 2003 but this is not evidence with BCB 
in April 1976, which is 27 years prior to May 2003.  

The Veteran does not appear to contend that he developed 
chronic lymphocytic leukemia during service or that it 
manifested to a compensable level within the first year after 
service; and the evidence does not show this.  

The Court has indicated that the absence of any medical 
records of a diagnosis or treatment for many years after 
service is probative evidence against the claim.  See Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board 
where it found that Veteran failed to account for the lengthy 
time period after service for which there was no clinical 
documentation of low back condition); see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).  

There are no active duty service treatment records 
documenting any complaints or treatment in service regarding 
chronic lymphocytic leukemia.  Additionally, there are no 
medical records indicating complaints or treatment for 
chronic lymphocytic leukemia within the first year after 
discharge from active duty service.  The earliest post-
service diagnosis of chronic lymphocytic leukemia is in 2005 
medical records.  This is twenty-six years after discharge 
from active service.  The length of time between the 
Veteran's discharge from service and his diagnosis of chronic 
lymphocytic leukemia is probative evidence against the 
appellant's claim.  

The only competent medical opinion of record concerning the 
issue of medical nexus is an August 2007 VA opinion.  
Specifically, the VA examiner opined that the Veteran's 
current chronic lymphocytic leukemia did not have its initial 
onset in service and was not related to any environmental 
exposures during active duty service. 

This VA medical opinion appears to have been based on a 
thorough review of the record, including the Veteran's 
comprehensive treatment records, and a thoughtful analysis of 
the Veteran's entire history.  See Bloom v. West, 12 Vet. 
App. 185, 187 (1999) (the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects 'clinical data or other rationale to support his 
opinion.').  Additionally, the August 2007 opinion appears to 
be consistent with the Veteran's entire medical history.  

There is no competent medical opinion to the contrary.  
Neither the Veteran nor his previous representative has 
produced a medical opinion to contradict the August 2007 VA 
medical opinion.  As is explained in the VCAA section below, 
the Veteran has been accorded ample opportunity to present 
competent medical nexus evidence in support of his claim.  He 
has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) 
(it is the claimant's responsibility to support a claim for 
VA benefits).

Throughout the claims process the Veteran has submitted a 
voluminous number of articles, studies and treatises 
containing information about major events in learning about 
Agent Orange, locations where it was used and various impacts 
upon health, including studies involving leukemia.  The fact 
that the these studies indicate the relationship between 
herbicides or environmental hazards and various symptoms and 
conditions does not provide a medical nexus between this 
Veteran's service and his chronic lymphocytic leukemia, 
however.  See Libertine v. Brown, 9 Vet. App. 521, 522-523 
(1996).  

Thus, while the Veteran has stated the belief that his 
chronic lymphocytic leukemia was caused by his exposure to 
herbicides and environmental hazards or is otherwise related 
to his military service, as a layperson he is generally not 
qualified to furnish medical opinions or diagnoses.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992); see also 38 
C.F.R. § 3.159(a) (1) (2009) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions). 

In summary, there is no indication of exposure to herbicides 
in service, of an injury suffered in service related to 
chronic lymphocytic leukemia or diagnosis of the condition in 
service, no continuity of symptomatology directly related to 
chronic lymphocytic leukemia since discharge from service and 
no medical nexus opinion between the Veteran's chronic 
lymphocytic leukemia and any aspect of his military service, 
to include as secondary to herbicides and environmental 
hazards, such as pesticides.  For the Board to conclude that 
the Veteran's chronic lymphocytic leukemia is related to the 
Veteran's military service in these circumstances would be 
speculation, and the law provides that service connection may 
not be based on resort to speculation or remote possibility.  
38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1992).  

Therefore, the evidence of record does not support the claim 
for service connection for chronic lymphocytic leukemia, 
including as due to exposure to herbicides and environmental 
hazards.  Since the most probative evidence and the greater 
weight of the evidence indicate that the Veteran's chronic 
lymphocytic leukemia was not as a result of his military 
service, to include as due to exposure to herbicides and 
environmental hazards, the preponderance of the evidence is 
against the claim.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for service connection for chronic lymphocytic leukemia 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hepatitis C

The medical evidence of record demonstrates a diagnosis of 
hepatitis C in March 2005.  A continuing hepatitis C 
diagnosis has been documented in more recent VA treatment 
records. 

Regarding in-service disease or injury, service treatment 
records are negative for any diagnosis or indication of 
hepatitis.  [The Board observes that hepatitis C was not 
diagnosed, nor could it have been, since hepatitis C was not 
specifically denominated as such until the 1980's].  The 
Veteran has put forth a number of different theories of 
contracting hepatitis C, including that in service while 
hospitalized his IV catheter disconnected, causing the 
Veteran to be covered with blood in his bed.  He also related 
it to contracting urethritis while in service and being 
subject to all sorts of environmental hazards, including 
contaminated water, pesticides, feces, bugs, etc. while 
stationed in Korea.  The Veteran has also asserted he may 
have contracted it from immunizations he received in service.  

A June 1984 VA pension psychiatric examination noted that the 
Veteran had suffered some bruises in an altercation with 
police.  During that examination he admitted that at one time 
he drank heavily, but now only drank socially.  The Veteran 
described using pot whenever he could afford it, about once a 
month or so.  He stated that in the Army he became disgusted 
and disgruntled and started drinking a good deal.  In 
addition, while denying the use of drugs such as heroin or 
morphine, he did admit that he once experimented with speed.  

A September 1995 memorandum shows the Veteran was discharged 
by the Pennsylvania National Guard for the reason of 
Misconduct - Abuse of Illegal Drugs. 

A March 2006 claims file review examiner noted the Veteran's 
contentions.  She also noted that the Veteran was a wheeled 
vehicle mechanic and not in combat.  Exposure to blood 
products was highly unlikely.  An examination report from 
1984 noted that the Veteran related a prior history of 
excessive alcohol use.  The examiner stated that although the 
Veteran denied drug use, he was discharged from the National 
Guard in 1995 for misconduct, abuse of illegal drugs.  The 
examiner looked at the Veteran's hospitalization during 
service for gastroenteritis, but noted he was not given any 
blood transfusions.  The IV catheter did indeed become 
disconnected, but the blood he was covered with was his own.  
He did not require transfusion after the event because he did 
not have significant blood loss.  No records regarding a 
nonspecific urethritis in the military were located.  

The examiner noted the Veteran's reported alcohol and drug 
used as relayed in 1984, as well as some issues with law 
enforcement related to intoxication.  The examiner noted 
National Guard medical examinations in 1991 and 1995 and that 
no indications of hepatitis C or symptoms related to it were 
found.  The examiner opined against the Veteran's theories as 
they related to the blood from the catheter, urethritis or 
exposure to environmental hazards, including contaminated 
water, pesticides, feces, bugs, etc. while stationed in 
Korea, reasoning that the Veteran was in a low-risk 
occupation while in Korea and was therefore not exposed to 
blood-borne organisms that could have exposed him to 
hepatitis C.  She opined that the most likely etiology for 
the Veteran's development of hepatitis C would be related to 
high-risk personal behaviors.  

An August 2007 examiner, who reviewed the Veteran's entire 
claims file and examined the Veteran, noted that the Veteran 
reported he believed he received a blood transfusion in 1970 
when he was hooked up to an IV and it came undone.  He 
reported being in a couple of fights in 1971and 1976 in 
service and blood was splashed on him.  There was an 
indication of nonspecific urethritis in service and an 
antibiotic injection.  The Veteran denied past or present 
intravenous drug use.  The examiner referred to the Veteran's 
October 2005 hepatitis risk exposure questionnaire, noting 
high-risk sexual activity from 1972 to 1973 and from 1978 to 
1970.  He also indicated shared razor blades in service.  The 
examiner then went through the research related to hepatitis 
C contraction.  

The examiner opined that it was less likely than not that 
hepatitis C infection was the result of some factor 
circumstances associated with active duty service.  The 
examiner indicated that there was no research or evidence 
that hepatitis C can be transmitted though chemicals or 
environmental hazards and there is no evidence that the 
Veteran received a blood transfusion after accidental IV 
disconnection.  The Veteran was in a low risk occupation in 
Korea, so he was not exposed to blood-borne organisms that 
would have exposed him to hepatitis C.  Research indicated a 
.1 percent chance of transmission from exposure of blood or 
body fluids to mucous membranes.  The examiner opined that 
the most likely etiology for the Veteran's development of 
hepatitis C would be related to high-risk personal behaviors.  

During the Veteran's August 2009 hearing before the 
undersigned, he testified regarding many of his contentions 
already of record related to hepatitis C.  He testified that 
he thought he had received a blood transfusion in service, 
but was not sure.  The Veteran claims he never had any 
symptoms and was diagnosed in 2005.

The only competent medical opinions of record concerning the 
issue of medical nexus are the March 2006 and August 2007 VA 
opinions.  Specifically, the VA examiners opined that the 
Veteran's currently diagnosed hepatitis C is not related to 
the Veteran's military service.  With respect to the current 
diagnosis of hepatitis C, the VA examiners concluded that the 
Veteran's hepatitis C is most likely related to high-risk 
personal behaviors.  While the examiners did not specifically 
address the issue of contamination due to immunizations in 
their rationale, they methodically went through the research 
related to hepatitis C contraction, had access to all of the 
Veteran's records in the claims file and provided a likely 
etiology of the disability.  

These VA medical opinions appear to have been based on a 
thorough review of the record, including the Veteran's 
comprehensive treatment records, and a thoughtful analysis of 
the Veteran's entire history.  See Bloom, supra.  
Additionally, the March 2006 and August 2007 opinions appear 
to be consistent with the Veteran's entire medical history, 
which does not show ongoing problems with hepatitis after 
service and which demonstrates that he was not diagnosed with 
hepatitis C until March 2005.

Moreover, the evidence demonstrates that the Veteran has some 
degree of high-risk factors for hepatitis, including 
indications of alcohol and drug abuse, high risk sexual 
activity, shared razor blades and receiving a tattoo.  The 
various evidence of record supports a finding of these risk 
factors.  Accordingly, the VA examiners' conclusion that the 
Veteran's currently diagnosed hepatitis C is most likely due 
to high-risk personal behaviors is supported by the evidence.

There is no competent medical opinion to the contrary.  
Neither the Veteran nor his previous representative has 
produced a medical opinion to contradict the March 2006 and 
August 2007 VA medical opinions.  As is explained in the VCAA 
section below, the Veteran has been accorded ample 
opportunity to present competent medical nexus evidence in 
support of his claim.  He has failed to do so.  See 38 
U.S.C.A. § 5107(a), supra.

To the extent that the Veteran has claimed that the currently 
diagnosed hepatitis C is related to any aspect of his 
military service, including as due to transfusions or 
immunizations or other exposures, it is now well-established 
that laypersons without medical training, such as the Veteran 
and his representative, are usually not competent to comment 
on medical matters such as etiology.  See Espiritu and 38 
C.F.R. § 3.159(a), both supra.

To some extent, the Veteran appears to be contending that he 
has suffered from hepatitis C continually since service.  The 
Board is aware of the provisions of 38 C.F.R. § 3.303(b), 
discussed above, relating to chronicity and continuity of 
symptomatology.  However, supporting medical evidence is 
required.  See Voerth v. West, 13 Vet. App. 117, 120-121 
(1999) (there must be medical evidence on file demonstrating 
a relationship between the Veteran's current disability and 
the claimed continuous symptomatology, unless such a 
relationship is one as to which a lay person's observation is 
competent).  Such evidence is lacking in this case. 
Specifically, as was indicated above, the earliest hepatitis 
C diagnosis of record was in March 2005. 

Therefore, there is no competent medical evidence that the 
Veteran had hepatitis C for twenty-six years after his 
December 1979 discharge from active military service. Rather, 
as discussed above, the March 2005 hepatitis C diagnosis 
followed a long period of time since discharge from service 
and the Board notes the finding of significant risk factors.  
Continuity of symptomatology after service is therefore not 
demonstrated by the record.

The Board notes that, as indicated above, the Veteran's 
history of post-service drug and alcohol use is documented in 
a June 1984 VA treatment report.  The Veteran does not appear 
to contend that his current hepatitis C is a result of in-
service drug abuse.  Even if such were the case, drug abuse 
is considered by law to be misconduct, and as a matter of law 
service connection may not be granted for any disease 
resulting therefrom.  See 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.1(n), 3.301 (2009); see also VAOPGCREC 7-99 
(1999); VA-OPGCREC 2-98 (1998).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for service connection for hepatitis C must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for chronic lymphocytic leukemia is 
denied.  

Service connection for hepatitis C is denied.  



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


